NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 15 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD J. VOLIS,                               No.    16-56573

                Plaintiff-Appellant,            D.C. No.
                                                2:14-cv-08747-DDP-PLA
 v.

HOUSING AUTHORITY OF THE CITY                   MEMORANDUM*
OF LOS ANGELES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                      Argued and Submitted February 8, 2019
                               Pasadena, California

Before: WARDLAW and BEA, Circuit Judges, and MURPHY,** District Judge.

      Richard Volis appeals the district court’s grant of summary judgment in

favor of the Housing Authority of the City of Los Angeles (HACLA) on his

disability discrimination and retaliation claims. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Stephen Joseph Murphy III, United States District
Judge for the Eastern District of Michigan, sitting by designation.
U.S.C. § 1291. We affirm.

      1.     The district court correctly concluded that Volis failed to raise a

triable issue of material fact as to whether HACLA denied him a fourth extension

of his Section 8 voucher because of his disability. Thompson v. Davis, 295 F.3d
890, 895 (9th Cir. 2002) (per curiam). Although “[a] failure to provide reasonable

accommodation can constitute discrimination,” Vinson v. Thomas, 288 F.3d 1145,

1154 (9th Cir. 2002), Volis has not demonstrated that HACLA failed to provide

him a reasonable accommodation. It is undisputed that HACLA granted Volis’s

requests for three voucher extensions, providing him 270 days to find new

housing––the maximum possible voucher term for persons with disabilities under

HACLA’s administrative plan. On July 19, 2014, Volis’s Section 8 voucher

expired because he failed to find appropriate housing. There is no record evidence

that Volis requested a fourth extension, or that HACLA denied this alleged request.

See Simmons v. Navajo Cty., 609 F.3d 1011, 1021–22 (9th Cir. 2010) (a plaintiff

must adduce some evidence that the denial was because of his or her disability).

Nor did Volis provide evidence that he submitted any rental applications during his

voucher period. HACLA’s enforcement of its administrative plan’s voucher limit

was appropriate in light of Volis’s failure to apply for housing.

      2.     Because Volis’s retaliation claim is predicated on the same alleged

acts as his disability discrimination claim, the district court correctly concluded


                                           2
that Volis failed to raise a triable issue of material fact as to whether HACLA

denied him a fourth voucher extension in retaliation for his ongoing litigation

against HACLA. See T.B. ex rel. Brenneise v. San Diego Unified Sch. Dist., 806
F.3d 451, 472–73 (9th Cir. 2015) (citations omitted).

      AFFIRMED.




                                          3